Citation Nr: 1545318	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  09-29 216	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right lower extremity blood clot disability.

2.  Entitlement to a rating in excess of 10 percent for right femur fracture residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to January 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO); the record is now in the jurisdiction of the Roanoke, Virginia RO.  In August 2012, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is in the record.  In May 2013, the current issues were remanded for additional development.

The Veteran had also initiated appeals of denials of a rating in excess of 10 percent for right scaphoid fracture residuals and of service connection for:  a left knee disability, for a left lower extremity circulatory and blood clot disability, left and right upper extremity peripheral nerve disabilities, right and left lower extremity peripheral nerve disabilities, and long thoracic nerve damage.  A May 2013 Board decision dismissed issues seeking a rating in excess of 10 percent for right scaphoid fracture residuals and service connection for a left knee disability.  A September 2013 rating decision granted service connection for left lower extremity, post phlebitis syndrome, varicose veins (claimed as left leg circulatory disability and blood clot).  A November 2013 rating decision granted service connection for: residuals of left brachial plexus injury (claimed as left upper extremity peripheral nerve damage); residuals of injuries to peroneal and posterior tibial nerves of both; lower extremities and residuals of right long thoracic nerve injury, (claimed as right upper extremity peripheral nerve damage).  Consequently, those matters are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.
As an initial matter, the record reflects that a November 2013 supplemental statement of the case (SSOC) (which addressed the issue of a rating in excess of 10 percent for right femur fracture residuals) and a December 2013 SSOC (which addressed the issue of service connection for a blood clot disability of the right lower extremity) were both mailed to an incorrect address for the Veteran and were both returned to sender.  In a September 2015 appellant's brief, the Veteran's representative asserted that the Veteran had not received either SSOC and therefore had not been properly notified of the AOJ's decision on either issue.  On remand, the Veteran's current address must be verified, and the November 2013 and December 2013 SSOCs must be re-sent to his correct address.

Service Connection for a Blood Clot Disability of the Right Lower Extremity

The Board's May 2013 remand instructed the AOJ to arrange for a vascular examination of the Veteran to determine, in pertinent part, whether or not he has a blood clot disability of the right lower extremity (and if so, the likely etiology of such disability).  The Veteran's entire record was to be reviewed by the examiner in conjunction with the examination.  If a blood clot disability of the right leg was not diagnosed, then the examiner was to reconcile that conclusion with the findings noted in the Veteran's service treatment records (STRs) [including, in pertinent part, a June 1996 STR noting that he was status post hematoma of the right thigh and a December 1997 annual examination which noted that he had a history of right lower extremity deep vein thrombosis (DVT) in 1996] and to comment on the Veteran's assertion that a residual of such problem is that he is at higher risk for recurrence.

On August 2013 VA vascular examination, the examiner indicated she reviewed a full copy of the Veteran's military medical record (which he provided), but that his claims file was not available for review.  The examiner found that that there was "no evidence of a current circulatory malfunction in the right lower extremity - neither venous nor arterial - at the time of the [current] exam[ination]."  The examiner further noted that there was "no record indicating whether a DVT involved the right LE [lower extremity] nor was there any indication there was ever a circulatory problem in the right lower extremity....It would be speculative to say whether there was ever a DVT in the right LE[;] never the less, at present, there is no evidence for a circulatory problem in the right LE at this time."  In making this conclusion, the examiner failed to account for the pertinent findings noted in the Veteran's STRs (outlined above) or to comment on his assertion that a residual of such problem is that he is at higher risk for recurrence.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board errs as a matter of law when it fails to ensure compliance with the instructions of its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In light of the above deficiencies, a new examination is necessary.

Rating for Right Femur Fracture Residuals

Following the Board's May 2013 remand, the AOJ sent the Veteran a May 2013 letter asking him, in pertinent part, to identify the provider(s) of any evaluation or treatment he had received for his right femur fracture residuals (especially pertaining to his February 2012 right femur surgery), and provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The record reflects that the Veteran did not respond to this letter.  However, on August 2013 VA hip/thigh examination, he reported that he had undergone right femur surgery in February 2012 to have hardware removed and to repair the herniated thigh muscle.

On remand, the Veteran should again be asked to provide authorization to obtain all records pertaining to his February 2012 right femur surgery (including those documenting any symptoms prior to the surgery, the surgical procedure itself, and any post-surgery convalescence, rehabilitation, and physical therapy).  He should be informed that he will have one year from the date of the AOJ's request to provide the requested release or submit the additional evidence or information sought before that issue is processed under 38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.  The AOJ must verify the Veteran's current address and then re-send the November 2013 and December 2013 SSOCs to his correct address.

2.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include all records pertaining to the Veteran's February 2012 right femur surgery (including those documenting any symptoms prior to the surgery, the surgical procedure itself, and any post-surgery convalescence, rehabilitation, and physical therapy).  If any records requested are unavailable, the reason must be explained for the record.

The Veteran should be advised that his cooperation is paramount, as without it, VA will be unable to obtain critical pertinent treatment records.  Specifically, he should be advised that he will have one year from the date of the AOJ's request to provide the requested release or submit the additional evidence or information sought for the issue of a rating in excess of 10 percent for right femur fracture residuals before that issue is processed under 38 C.F.R. § 3.158(a).

3.  The AOJ should arrange for a vascular examination of the Veteran to ascertain the nature and likely etiology of any current blood clot disability of the right lower extremity.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each blood clot disability of the right lower extremity found.  If no such disability is diagnosed, please reconcile that conclusion with the pertinent findings noted in the Veteran's STRs [including a June 1996 STR noting that he was status post hematoma of the right thigh and a December 1997 annual examination which noted that he had a history of right lower extremity deep vein thrombosis (DVT) in 1996] and comment on the Veteran's assertion that a residual of such problem is that he is at higher risk for recurrence.

(b)  Please identify the most likely etiology for each blood clot disability entity of the right lower extremity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during, or by, the Veteran's service (taking into account all relevant findings noted in his STRs), or was caused or aggravated (if a leg blood clot disability is diagnosed, the opinion must specifically discuss aggravation) by the service-connected left tibia fracture, right subtrochanteric femur fracture, and/or right ankle fracture?

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data and medical literature, and prior medical opinions, as appropriate.
4.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims on appeal.  Regarding the rating for right femur fracture residuals, the AOJ must consider whether a convalescent rating under 38 C.F.R. § 4.30 is warranted for any period of time under consideration, and adjudicate such claim under 38 C.F.R. § 3.158(a) if applicable, after a year following issuance of the AOJ's re-request to the Veteran).  If a benefit sought remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

